Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 4-15, and 17-28 are all the claims pending in the application. 
Claims 3 and 16 are cancelled.
Claims 27 and 28 are new.
Claims 1, 2, 4, 8, 13-15, 17, and 21 are amended.
Claims 1, 2, 4-15, and 17-28 are rejected.
The following is a Final Office Action in response to amendments and remarks filed August 12, 2022.

Response to Arguments
Regarding the 112(b) rejections, most of the rejections are withdrawn in light of the amendments to the claims except for the rejections of claims 10 and 23 because those claims have not been amended or traversed by Applicant. 

Regarding the 112(d) rejection of claim 13, the rejection is withdrawn in light of the amendment to the claims.

Regarding the 101 rejections, the rejections are withdrawn under Step 2A Prong 2 at least because the claims reflect a practical application of a specific method for automated candidate assessment.  That is, under Step 2A Prong 1, Examiner finds the claims recite an abstract idea (i.e. recruiting or hiring).  Under Step 2A Prong 2, Examiner finds the additional elements, when considered in combination, reflect a specific method for automated candidate assessment.  Accordingly, the 101 rejections are withdrawn.
Regarding the 102 rejections, the rejections are withdrawn at least because the cited reference does not teach a quantitative representation of personality traits.  Please see below for the new rejections of the claims as amended.
Please note, Applicant asserts the 102 rejections should be withdrawn because Mondal does not teach using input from a least one source external to the employment candidates and the hiring entity as feedback.  Examiner respectfully does not find this assertion persuasive because Mondal explicitly considers using data from external sources like social networking data, employment history, and/or education history, ¶[0071] and Fig. 3B ref. char. 334, as part of the feedback process, ¶[0078] and Fig. 3B ref. char. 372).
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 11-13 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-15, and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claims 1 and 14 are rejected as indefinite because the claims recite (emphasized) "…wherein the validating via the at least one processor is configured to utilize the trait database;…"  There is insufficient antecedent basis for this limitation.  
Accordingly claims 1 and 14 are rejected as indefinite.  Claims 2, 4-13, 15, and 17-28 do not clarify this issue and accordingly are rejected due to their dependencies.
Claims 10 and 23 are further rejected as indefinite because the claims recite the term "reverse psychometric model".  The term “reverse” is a relative term which renders the claim indefinite. That is, it is not clear what would be a 'forward' psychometric model.  As such it is not clear what is within the scope of a reverse psychometric model.  The term “reverse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes there are several potentially relevant concepts in the art such as reversal theory and reverse scoring but Examiner does not find the term "reverse psychometric model" to be clearly related to these concepts.  For the purposes of analyzing the claim set, Examiner is interpreting claims 10 and 23 as using reverse scoring.
Accordingly claims 10 and 23 are rejected under 112(b).  Claims 11, 12 and 23-26 do not clarify these issues and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 14, 15, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal", in view of Iyer et al, US Pub. No. 2020/0342384, herein referred to as "Iyer".
Regarding claim 1, Mondal teaches:
automatically determining, via at least one processor connected to a user interface and/or computer readable memory, one or more personality traits of the one or more employment candidates using one or more psychometric tools to identify and measure presence of the one or more personality traits in the one or more employment candidates (candidate takes a psychometric test, Fig. 3A, ref. char. 332 and ¶[0071] to generate candidate profile, ¶[0071]; see also e.g. ¶[0048] and Figs. 6A-6D discussing the psychometric test and Fig. 9 showing candidate profile; see also ¶[0027] discussing processor), 
wherein the one or more psychometric tools is configured to generate at least one objective representation of the one or more personality traits (generate candidate profile, ¶[0076] and Fig. 9), 
wherein the at least one objective representation is recorded in a trait database (stores test taker data in database, ¶[0079]), 
wherein the validating via the at least one processor is configured to utilize the trait database (systems is implemented using database schema or structure, ¶[0079]); 
and automatically analyzing, via at least one processor, the qualifications and capabilities of the one or more employment candidates (analyzes psychometric test results and social network data (i.e. employment history, and/or education history) of candidate, ¶[0071] and Fig. 3A, ref. char. 336)
in a manner to match the one or more employment candidates to specific job roles by utilizing psychometric data generated by the one or more psychometric tools and a benchmarking process (compares profile of job candidate to the Ideal Candidate profile, ¶[0072] and Fig. 3A, ref. char. 340.  Please note, the generation of the Ideal Candidate profile teaches the claimed benchmarking process as discussed below), 
wherein the benchmarking process includes creation of at least one benchmark generates Ideal Candidate profile, ¶[0069] and Fig. 3A ref. char. 328)
which includes the psychometric data (generates Ideal candidate profile based off employees' performance, ¶[0069] and Fig. 3A ref. char. 328)
and obtaining feedback from subject matter experts in order to validate the at least one benchmark (Ideal candidate profile is reassessed based on using hired candidates' data as feedback, ¶[0078] and Fig. 3B.  Please note the candidate being hired would teach feedback from subject matter experts because the hiring managers hiring the candidates are subject matter experts and their hiring the candidates would be the feedback.  Further, Examiner finds that the limitations specifying the feedback being from subject matter experts does not substantially further limit the scope of the claim because who the information is collected from does not functionally alter or relate to the system and merely labeling the user does not patentably distinguish the claimed invention, see MPEP 2111.05), 
wherein the feedback from subject matter experts includes input data obtained regarding ideal personality traits from sources including at least one source external to the one or more employment candidates and external to the hiring entity (imports information associated with the job candidate and social networking data, employment history, and/or education history, ¶[0071] and Fig. 3B ref. char. 334, which is used as feedback, ¶[0078] and Fig. 3B ref. char. 372), 
for comparison with the one or more personality traits of the one or more employment candidates (compares profile of job candidate to the Ideal Candidate profile, ¶[0072] and Fig. 3A, ref. char. 340)
wherein the feedback and the outcome data are recorded in a feedback and outcome data database (database schema or structure stores includes social network data and candidates data, ¶[0079]), 
and wherein the analyzing via the at least one processor is configured to utilize the feedback and outcome data database prior to hiring the one or more employment candidates (Ideal candidate profile is reassessed based on using hired candidates' data as feedback, ¶[0078] and Fig. 3B).  
However, Mondal does not explicitly teach but Iyer does teach:
objective quantitative representation of the one or more personality traits (provides scores for personality attributes, ¶[0080] and Fig. 9B)
Further, it would have been obvious at the time of filing to combine the psychometric assessment of candidates of Mondal with the score personality attributes of Iyer because Mondal suggests scoring candidates personality attributes, see MPEP 2143.I.G.  That is, Mondal teaches scoring domains for candidates, ¶[0052]; based on psychometric testing, ¶[0050] to generate a candidate and ideal candidate profiles, e.g. Figs. 9 and 10.  One of ordinary skill would have recognized the domains being scored in Mondal may include the personality traits contemplated by Mondal (i.e. achievement drive, adaptability, etc.) and would have scored the attributes, i.e. as taught by Iyer.
Regarding claim 2, the combination of Mondal and Iyer teaches all the limitations of claim 1 and Mondal further teaches:
wherein the analysis of the qualifications and capabilities of the one or more employment candidates includes comparing the psychometric data generated by the one or more psychometric tools to at least one benchmark generated by the benchmarking process to arrive at an overall fit score (compares profile of job candidate to the Ideal Candidate profile, ¶[0072] and Fig. 3A, ref. char. 340).
Regarding claim 27, the combination of Mondal and Iyer teaches all the limitations of claim 1 and Mondal further teaches:
wherein the one or more psychometric tools includes performing at least two psychometric tests with the same group of test takers (sends tests to multiple employees, ¶[0044] and Fig. 5E).
Regarding claim 28, the combination of Mondal and Iyer teaches all the limitations of claim 1 and Mondal further teaches:
wherein the creation and validating of the at least one benchmark includes receiving feedback for each of decisiveness, interactiveness, stability, and conscientiousness (test results include assertiveness (i.e. decisiveness), communication skills (interactiveness), performance drive (stability), and diligence (conscientiousness), Figs. 8-10 and e.g. ¶[0070]).
However, the combination of Mondal and Iyer does not explicitly teach:
includes receiving feedback from at least 10 respondents
Nevertheless, it would have been obvious at the time of filing to receive feedback from at least 10 respondents because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is Mondal teaches receiving feedback, ¶[0078] and Fig. 3B ref. char. 372.  Examiner finds no evidence repeating the process for 10 respondents would produce new or unexpected results.

	
Regarding claims 14 and 15, claims 14 and 15 recite similar limitations as claims 1 and 2 and accordingly are rejected for similar reasons1.

Claim(s) 4-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal and Iyer, further in view of Toomey, US Pat. No. 11,062,267, herein referred to as "Toomey".
Regarding claim 4, the combination of Mondal and Iyer teaches all the limitations of claim 2 and Mondal further teaches:
wherein the obtaining of feedback from subject matter experts is provided by performing statistical comparison (performs statistical analysis to assess candidates, ¶[0036]; see also ¶¶[0054]-[0069] various statistical comparisons)
However, the combination of Mondal and Iyer does not teach but Toomey does teach:
performing at least one of a reactive external build and a reactive internal builds (uses reactive talent matching algorithm, e.g. Col. 6, ll. 41-50)
Further, it would have been obvious at the time of filing to combine the psychometric assessment of candidates of Mondal and Iyer with the reactive matching of Toomey because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is Mondal and Iyer teach various machine learning techniques for matching candidates, e.g. ¶[0053] of Mondal.  One of ordinary skill would have modified the psychometric assessment of candidates of Mondal and Iyer to use a reactive matching system (e.g. as taught by Mondal) for situations where reactive systems are more appropriate (e.g. when reducing development and maintenance costs and efforts are a significant consideration).
Regarding claim 5, the combination of Mondal, Iyer, and Toomey teaches all the limitations of claim 4 and Mondal further teaches:
wherein the performance of the reactive external build includes at least one of (i) utilizing a psychometric benchmark instrument to receive input from stakeholders regarding at least one personality trait of the one or more personality traits in the specific job role in order to create at least one provisional benchmark score for the at least one personality trait, and (ii) at least one of trained business consultants and client employees providing input on at least one personality trait of the one or more personality traits that determines candidate success in the specific job roles in order to create at least one provisional benchmark score for the at least one personality trait (Mondal teaches option (i) because Ideal candidate profile is reassessed based on using hired candidates as feedback, ¶[0078] and Fig. 3B.  Please note the candidate being hired would teach feedback from subject matter experts because the hiring managers hiring the candidates are subject matter experts and their hiring the candidates would be the feedback.  Further, Examiner finds that the limitations specifying the feedback being from stakeholders, trained business consultants, and client employees do not substantially further limit the scope of the claim because who the information is collected from does not functionally alter or relate to the system and merely labeling the user does not patentably distinguish the claimed invention, see MPEP 2111.05).  
Regarding claim 6, the combination of Mondal, Iyer, and Toomey teaches all the limitations of claim 5 and Mondal further teaches:
wherein the performance of the reactive internal build includes examining the specific job role, researching particulars of the specific job role (analyzes performance data of employees for given roles to determine a performance level for each employee, ¶[0047] and Fig. 3A ref. char. 312), 
and assigning at least one provisional benchmark score for a corresponding personality trait of the one or more personality traits based on the examination and research (generates Ideal candidate profile based off employees' performance, ¶[0069] and Fig. 3A ref. char. 328; see also ¶[0052] noting domains are scored.  Please note, since the process in Mondal is iterative, see Fig. 3B, ref. chars. 370, 372, Mondal teaches generating provisional benchmarks because the first time the process is performed it would be provisional (i.e. subject to change)).  

Regarding claims 17-19, claims 17-19 recite similar limitations as claims 4-6 and accordingly are rejected for similar reasons.

Claim(s) 7-9 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal, Iyer, and Toomey further in view of Techopedia "Straw Man" as archived Oct. 24, 2011, herein referred to as "Techopedia".
Regarding claim 7, the combination of Mondal, Iyer, and Toomey teaches all the limitations of claim 5 and Mondal further teaches:
after the obtaining feedback to validate the at least one provisional benchmark score (Ideal candidate profile is reassessed based on using hired candidates' data as feedback, ¶[0078] and Fig. 3B), 
However, the combination of Mondal, Iyer, and Toomey does not teach but Techopedia does teach:
wherein the creation of the at least one benchmark further includes performing a strawman operation (prepares straw man proposal for criticism and testing, pg. 1 of PDF of Techopedia provided with previous Office Action)
wherein the performing of the strawman operation generates strawman data configured to be utilized by subsequent reactive external builds for additional personality traits of the one or more personality traits (prepares straw man proposal, i.e. rough draft, and continuously refines straw man proposal, pg. 1 of PDF of Techopedia provided with previous Office Action).  
Further, it would have been obvious at the time of filing to combine the psychometric assessment of candidates with reactive matching of Mondal, Iyer, and Toomey with the strawman proposal of Techopedia because Techopedia explicitly suggests using the straw man as an prototype solution which is used to discover better solutions, pg. 1 of PDF of Techopedia provided with previous Office Action; see also MPEP 2143.I.G.  That is, Mondal teaches reassessing the ideal candidate profiles as new information is acquired, ¶[0078] and Fig. 3B ref. char. 372.  One of ordinary skill would have recognized there may be insufficient data to build an effective ideal candidate profile at first and accordingly would have modified the psychometric assessment of candidates with reactive matching of Mondal, Iyer, and Toomey to begin with a straw man proposal for the ideal candidate profile.
Regarding claim 8, the combination of Mondal, Iyer, and Toomey and Techopedia teaches all the limitations of claim 7 and Mondal further teaches:
wherein the performance of the statistical comparison includes determining at least one statistically significant correlation between the at least one personality trait and job performance in the specific job role (performs statistical analysis to determine relationships between psychometric data and performance data, ¶[0036]; see also ¶¶[0055]-[0068] listing examples of analyses).  
utilizing personality profile data of at least one cohort of top and bottom performers for a corresponding job role (uses top performers to generate the Ideal candidate profile, ¶¶[0038], [0046], and Fig. 3A, ref. char. 314)
and updating the at least one provisional benchmark score based on the statistical comparison (determines Ideal candidate profile based on statistical analysis, ¶[0069]; see also ¶[0078] and Fig. 3B ref. char. 372 discussing reassessing the ideal candidate profile).
Regarding claim 9, the combination of Modal and Techopedia teaches all the limitations of claim 8 and Mondal further teaches:
after the obtaining of feedback from subject matter experts and the statistical comparison, the creation of the at least one benchmark further includes validating the at least one provisional benchmark score (re-assesses the Ideal candidate profile based on feedback, ¶[0078].  Please note, re-assess as taught by Mondal would be within the scope of validating because it is improving the accuracy of the Ideal candidate profile, ¶[0042])
However, Mondal does not explicitly teach but Techopedia does teach:
based on a predetermined minimum amount of iterations of the obtaining of feedback from subject matter experts and the statistical comparison in order to determine at least one validated benchmark score (continuously refines proposal until final version is created, pg. 1 of PDF provided with this Office Action).  
Further, it would have been obvious at the time of filing to combine the psychometric assessment of candidates with reactive matching of Mondal, Iyer, and Toomey with the strawman proposal of Techopedia because Techopedia explicitly suggests using the straw man as an prototype solution which is used to discover better solutions, pg. 1 of PDF of Techopedia provided with this Office Action; see also MPEP 2143.I.G.

Regarding claims 20-22, claims 20-22 recite similar limitations as claims 7-9 and accordingly are rejected for similar reasons.

Claim(s) 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal and Iyer further inv view of Stark, Stephen, et al. "Examining assumptions about item responding in personality assessment: Should ideal point methods be considered for scale development and scoring?" Journal of Applied Psychology 91.1 (2006): 25., herein referred to as "Stark"
Regarding claim 10, the combination of Mondal and Iyer teaches all the limitations of claim 2 and does not teach but Stark does teach:
wherein the benchmarking process includes creating the at least one benchmark utilizing a reverse psychometric model (uses reverse scoring when asking Likert method questions, pg. 26).  
Further, it would have been obvious at the time of filing to combine the psychometric assessment of candidates of Mondal and Iyer with the reverse scoring of Stark because Stark explicitly suggests using reverse scoring when asking negative questions, pg. 27 (stating reverse scoring must be used); see also MPEP 2143.I.G.  That is, Mondal teaches using Likert scale questions, e.g. Fig. 6B and 6C.  One of ordinary skill would have recognized the negative questions should use reverse scoring (i.e. as taught by Stark).

Regarding claim 23, claim 23 recite similar limitations as claim 10 and accordingly is rejected for similar reasons.

Allowable Subject Matter
Claims 11-13 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, claim 14 recites a non-transitory computer-readable storage medium with instructions which claim 1 does not.  Mondal teaches this concept in, e.g. ¶¶[0008], [0030].